2. Eligibility of housing interventions in favour of marginalised communities (
After the vote:
(DE) Mr President, I have no problem with the machine. I simply want to make a suggestion. Some Members have the habit of not reading out the number for roll-call votes. As we now have a large number of roll-call votes and also the wonderful screens, I would like to suggest that you perhaps take on this job.
Very well, thank you for your courtesy. I was doing it to ensure you had all the information, but you can read it so I will not read it out.